Citation Nr: 0528621	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  05-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for compensation purposes only for the purpose of accrued 
benefits.

2.  Entitlement to service connection for a back disorder for 
purpose of accrued benefits.

3.  Entitlement to service connection for residuals of 
pneumonia for the purpose of accrued benefits.

4.  Entitlement to service connection for neurogenic bowel 
for the purpose of accrued benefits.

5.  Entitlement to service connection for neurogenic bladder 
for the purpose of accrued benefits.

6.  Entitlement to service connection for bipolar disorder 
for the purpose of accrued benefits.

7.  Entitlement to an effective date prior to October 16, 
1995, for service connection for residuals of a shrapnel 
wound of the base of the right thumb for the purpose of 
accrued benefits.

8.  Entitlement to an effective date prior to October 16, 
1995, for service connection for residuals of a shrapnel 
wound of the left forehead with chronic headaches for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1943 to January 1946, and who 
died in June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A September 1998 RO decision denied service connection for a 
dental condition, a back disorder, and residuals of 
pneumonia.  The veteran initiated an appeal of that decision 
and a statement of the case was issued in June 1999.  
Although his August 1999 substantive appeal addressed the 
issue of service connection for a back disorder, the veteran 
subsequently indicated, in a November 2002 statement, that he 
desired to continue claims for service connection for dental 
disorder and residuals of pneumonia, and subsequent 
supplemental statements of the case have addressed these 
issues.  

A June 1999 RO decision granted service connection for 
residuals of a shrapnel wound of the base of the right thumb, 
assigning a 20 percent evaluation from May 15, 1998, and 
residuals of a shrapnel wound of the left forehead with 
chronic headaches, assigning a 10 percent evaluation from 
May 15, 1998.  The veteran perfected an appeal disagreeing 
with the May 15, 1998, effective date assigned.  A September 
2002 RO decision granted effective dates of October 16, 1995, 
for service connection and the assigned evaluations for 
residuals of a shrapnel wounds of the base of the right thumb 
and left forehead.  

An October 2001 RO decision denied service connection for 
neurogenic bowel, neurogenic bladder, and bipolar disorder.  
The veteran perfected an appeal from that decision.  The 
appellant's current claim for accrued benefits is therefore 
based upon the veteran's pending claims at the time of his 
death for service connection and for earlier effective dates 
as set forth above.


FINDINGS OF FACT

1.  The veteran did not have any dental abnormality due to an 
inservice dental trauma.

2.  The veteran did not have a back disorder that was related 
to active service.

3.  The veteran did not have residuals of pneumonia that were 
related to active service.

4.  The veteran did not have a neurogenic bowel that was 
related to active service.

5.  The veteran did not have a neurogenic bladder that was 
related to active service.

6.  The veteran did not have a bipolar disorder that was 
related to active service.

7.  The veteran's initial application for service connection 
for residuals of a shrapnel wound of the base of the right 
thumb and residuals of a shrapnel wound of the left forehead 
with chronic headaches was received on October 16, 1995.

8.  Service connection was granted for residuals of a 
shrapnel wound of the base of the right thumb and for 
residuals of a shrapnel wound of the left forehead with 
chronic headaches effective October 16, 1995.


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder for VA 
compensation purposes is not warranted for the purpose of 
accrued benefits.  38 U.S.C.A. §§ 1712, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.381 (2005).

2.  A back disorder was not incurred in or aggravated during 
active service, and the service incurrence of arthritis may 
not be presumed for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of pneumonia were not incurred in or aggravated 
during active service for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

4.  A neurogenic bowel was not incurred in or aggravated 
during active service for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

5.  A neurogenic bladder was not incurred in or aggravated 
during active service for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

6.  A bipolar disorder was not incurred in or aggravated 
during active service for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

7.  The criteria for an effective date prior to October 16, 
1995, for service connection for residuals of a shrapnel 
wound of the base of the right thumb have not been met for 
the purpose of accrued benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.400 (2005).

8.  The criteria for an effective date prior to October 16, 
1995, for service connection for residuals of a shrapnel 
wound of the left forehead with chronic headaches have not 
been met for the purpose of accrued benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2005).  For a survivor to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or have been entitled to benefits, 
accrued and unpaid, under an existing rating or decision.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Dental Disorder

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.

The basis for the veteran's claim for service connection for 
a dental disorder is set forth at page 8 of the transcript of 
a March 1999 hearing at the regional office during the 
veteran's lifetime.  At that time, he testified that enamel 
had been scraped off of his teeth during service when his 
teeth were being cleaned.  He indicated that it was his 
belief that the removal of the enamel resulted in subsequent 
loss of his teeth.  The veteran does not allege that any 
trauma occurred during service, including any trauma during 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004), are not for 
consideration.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Although dental 
conditions may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17, such a 
question is not before the Board because the claim is for 
accrued benefits and accrued benefits would only exist if the 
veteran was entitled to compensation during his lifetime.  
Rather, the question at issue is entitlement to compensation 
benefits based on the treatment of dental problems during 
service.

The regulations provide for service connection solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Additionally, the Board notes that in a precedent 
opinion, VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  Consequently, because there is no evidence of dental 
trauma and the appellant's current appeal is based on the 
veteran's complaint of a dental condition created by 
treatment during service, the Board is without legal 
authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits for the purpose of accrued 
benefits.  As such, the appellant's claim of entitlement to 
service connection for a dental disorder for compensation 
purposes for the purpose of accrued benefits is denied.

Remaining Service Connection Issues

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety (90) days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran did not assert, during his lifetime, that any of 
the disabilities for which he was seeking service connection 
were related to combat.  See pages 9, 11, 12, and 15 of the 
transcript of the March 1999 personal hearing at the regional 
office where the veteran testified that a back injury 
occurred during training and that he had pneumonia while in 
the United States.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), are not for consideration.

The only service medical record that has been found does not 
relate to any of the disabilities for which the veteran 
sought service connection.  A September 1949 VA record, 
relating to a period of hospitalization, reflects various 
complaints, but does not indicate any complaint with respect 
to the veteran's back, residuals of pneumonia, neurogenic 
bowel or bladder, or bipolar disorder.

The first mention of low back pain appears in a May 1951 VA 
record, which indicates that the veteran reported a history 
of low back pain with radiation of a three-week duration.  
The diagnosis was low back pain.

An October 1982 private treatment record reflects that the 
veteran had fallen on the job with injuries to the left 
shoulder, neck, back and leg.  An October 1997 VA report of 
MRI reflects that the veteran had multilevel degenerative 
disc disease and bony spur formations in the low back.  A 
February 1998 VA treatment record reflects that the veteran 
reported a history of low back pain of a three-year duration.  
An October 1999 VA treatment record reflects an impression 
which includes bipolar disorder.  A private hospital 
discharge summary, relating to a period of hospitalization in 
January and February 2001, reflects diagnoses including 
neurogenic bowel and neurogenic bladder.

While there is competent medical evidence indicating that the 
veteran had a back disorder, neurogenic bowel disorder, 
neurogenic bladder disorder and bipolar disorder, there is no 
competent medical evidence that any of these disorders are 
related to his active service or that he had arthritis of the 
back within one year of discharge from his active service.  
There is no competent medical evidence indicating that he had 
residuals of pneumonia.  The report of a February 1998 VA 
X-ray of the veteran's chest does not indicate any residuals 
of pneumonia.

Further, there is no competent medical evidence which 
associates the veteran's back disorder, neurogenic bowel 
disorder, neurogenic bladder disorder, or bipolar disorder 
with his active service.

The Board has carefully reviewed all of the private and VA 
treatment records which cover the span from the initial VA 
treatment record in September 1949 to the time of the 
veteran's death.  None of these records indicated that the 
veteran had a back disorder, residuals of pneumonia, 
neurogenic bowel disorder, neurogenic bladder disorder, or 
bipolar disorder during his active service or that any of 
these disorders are related to his active service.  Rather, 
the competent medical evidence identifies the disorders as 
existing at the time treatment was provided therefor more 
than one year after service, but does not indicate any 
relationship to active service.  

On the basis of the above analysis, a preponderance of the 
evidence is against a grant of service connection for 
residuals of pneumonia because there is no competent medical 
evidence which indicates that the veteran had residuals of 
pneumonia that were related to active service and there is 
competent medical evidence which indicates that he did not 
have residuals of pneumonia.  

Further, a preponderance of the evidence is against the grant 
of service connection for a back disorder, including 
arthritis, neurogenic bowel and bladder disorders, and a 
bipolar disorder, because there is no competent medical 
evidence that indicates that any of these disorders existed 
during the veteran's active service, that arthritis existed 
within one year of discharge from active service, or that any 
of these disorders are related to active service, and there 
is competent medical evidence which indicates that these 
disorders were first manifest more than one year after the 
veteran's active service.  While the veteran did sustain a 
wound to the head, there is no competent medical evidence 
showing any relationship between a head concussion and 
bipolar disorder.  

Statements have been offered by the appellant, and the 
veteran during his lifetime, regarding the belief that the 
veteran had the disabilities for which service connection is 
sought, for the purpose of accrued benefits, but the 
appellant and veteran, as lay persons, are not qualified to 
offer a medical diagnosis of medical etiology.  See Espiritu 
v. Derwinski, 2Vet. App. 492 (1992).  Therefore, their 
opinions will not be accorded any probative weight.  
Accordingly, a preponderance of the evidence is against 
service connection for the identified disabilities for the 
purpose of accrued benefits.

Earlier Effective Dates

The effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).

A statement was received from the veteran on October 16, 
1995, indicating an intent to file a claim for service-
connected disability.  The statement did not identify the 
benefit sought.  In November 1995 VA provided the veteran 
with a formal claim form.  In December 1995 the veteran 
submitted a formal claim, indicating a desire to claim 
service connection for residuals of a wound to the head and 
thumb.

While a June 1999 RO decision initially established May 15, 
1998, as the effective date for service connection for 
residuals of a shrapnel wound of the base of the right hand, 
evaluated as 20 percent disabling, and residuals of a 
shrapnel wound of the left forehead with chronic headaches, 
evaluated as 10 percent disabling, a September 2002 RO 
decision granted an effective date of October 16, 1995.  In 
the appellant's substantive appeal, received in June 2005, 
she indicates a desire to have the effective date for the 
head and left hand wounds from 1995 to the present.

In this case, the earliest date which may be assigned as the 
effective date for an award of compensation for service 
connection for residuals of a shrapnel wound of the base of 
the right thumb and residuals of a shrapnel wound of the left 
forehead with chronic headaches is October 16, 1995, the date 
the veteran submitted his informal claim.  October 16, 1995, 
is the date that has been assigned.  Accordingly, a 
preponderance of the evidence is against an effective date 
prior to October 16, 1995, for service connection for 
residuals of a shrapnel wound of the base of the right thumb 
and service connection for residuals of a shrapnel wound of 
the left forehead with chronic headaches.  38 C.F.R. § 3.400.

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c) (2005).

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, however, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed by the 
time the appellant was notified.  Therefore, the appellant 
has the right to content complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  VCAA notice was provided to the appellant via an 
April 2005 letter.  Further, the content of the notice 
provided to the appellant has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 
at 120-121.

The aforementioned VCAA letter, together with the statement 
of the case, informed the appellant of the information and 
evidence not of record that was necessary to substantiate her 
claim.  She was informed to advise VA of any evidence or 
information she believed would support her claim and if she 
had the information or evidence in her possession she was 
requested to send it to VA.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board and subsumed by 
the appellate decision becomes the single and sole decision 
of the Secretary on the matter under consideration.  See 
38 C.F.R. § 20.1104.  In this case, since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, it appears that all 
VA and private treatment records have either been obtained or 
requested.  There is no additional evidence that could be 
obtained with respect to the earlier effective date claims.  
Most of the veteran's service medical records are not 
available.  A February 1996 response from the National 
Personnel Records Center reflects that no additional medical 
records were found.  A July 1996 response from the National 
Personnel Records Center reflects that sick reports had been 
searched with no remarks shown regarding the veteran.  

A medical opinion has not been requested regarding the 
disabilities for which service connection is claimed.  
However, the Board has determined that such medical opinion 
is not required.  There is no competent medical evidence 
indicating that the veteran had residuals of pneumonia.  
There is competent medical evidence that he had a back 
disorder with neurogenic bowel and bladder and a bipolar 
disorder.  Even accepting, for purposes of determining 
whether to obtain a medical opinion, that the veteran did 
experience a back injury during his active service, there is 
no competent evidence which indicates that any claimed back 
disorder with neurogenic bowel and bladder or bipolar 
disorder may be associated with the reported inservice 
events.  38 C.F.R. § 3.159(c)(4) (2004).  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances, additional 
efforts to assist or notify her in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage of this case; therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for a dental disorder for the purpose of 
accrued benefits is denied.

Service connection for a back disorder for the purpose of 
accrued benefits is denied.

Service connection for residuals of pneumonia for the purpose 
of accrued benefits is denied.

Service connection for neurogenic bowel disorder for the 
purpose of accrued benefits is denied.

Service connection for neurogenic bladder disorder for the 
purpose of accrued benefits is denied.

Service connection for a bipolar disorder for the purpose of 
accrued benefits is denied.

An effective date prior to October 16, 1995, for service 
connection for residuals of a shrapnel wound of the base of 
the right thumb for the purpose of accrued benefits is 
denied.

An effective date prior to October 16, 1995, for service 
connection for residuals of a shrapnel wound of the left 
forehead with chronic headaches for the purpose of accrued 
benefits is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


